Case 1:20-cv-07113-RBK-AMD Document 17 Filed 08/15/20 Page 1 of 2 PageID: 101




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


DANIEL FAINMAN,
114 W. BROAD ST. 08332, LLC,

                        Plaintiff,                   MOTION TO REMAND

 v.                                                  Civil Action

                                                     Docket No.: 1:20-cv-07113-RBK-AMD
THE HOME DEPOT, INC.,
RASHON DURHAM,
MAURICE DURHAM,
JANE DOE,
                        Defendant.



                          PLAINTIFFS’ MOTION TO REMAND

       For the reasons set forth in the accompanying memorandum of law which is incorporated

by reference, the Plaintiff hereby moves for an order remanding this case back to the Superior

Court of New Jersey, Law Division, Cumberland County, No. CUM-L-281-20 and requiring

payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.




                                                                              /s: Joseph Rakofsky/
                                                                            Joseph Rakofsky, Esq.
                                                                                     J.A. Rakofsky
                                                                     Injury & Accident Law, LLC
                                                                                   P.O. Box 32250
                                                                                Newark, NJ 07102
                                                                              Tel. (888) 977-0090
                                                                             Fax. (888) 977-4711


1|Page
Case 1:20-cv-07113-RBK-AMD Document 17 Filed 08/15/20 Page 2 of 2 PageID: 102



                                CERTIFICATE OF SERVICE

       I, the undersigned, on this 14th day of August, 2020, hereby certifies that a true and

complete copy of the foregoing instrument was mailed, via First Class, United States Postal

Service, Postage pre-paid to:


                                 Carla Elias Nava, Esquire
                                77 Water Street, 21st Floor
                                   New York, NY 08002
                                     T: (646) 783-1719
                                     F: (212) 232-1399
                           E: Carla.EliasNava@lewisbrisbois.com

                       Attorney for Defendant, The Home Depot, Inc.



                                                                         /s: Joseph Rakofsky/
                                                                       Joseph Rakofsky, Esq.
                                                                                J.A. Rakofsky
                                                                Injury & Accident Law, LLC
                                                                              P.O. Box 32250
                                                                           Newark, NJ 07102
                                                                         Tel. (888) 977-0090
                                                                        Fax. (888) 977-4711




2|Page
